Citation Nr: 1813791	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1945 to July 1947 and from October 1950 to October 1953.  The appellant is the Veteran's spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died during the pendency of the appeal.  In February 2018, the RO accepted the appellant's request for substitution in order to continue the Veteran's pending claim.  The RO informed the appellant that she had one year to submit any additional evidence to support the claim.  In light of this correspondence, the Board finds that the appellant should be given the chance to submit any further evidence, and any further development should be undertaken if such evidence is received.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant submit any additional evidence in support of the claim for SMC, or to indicate that no further evidence will be submitted.  Complete any develop indicated from this action.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




